 



Exhibit 10.1
SUMMARY OF ATHERSYS, INC.
2008 CASH BONUS INCENTIVE PLAN
     On December 19, 2007, the Board of Directors of Athersys, Inc. (the
“Company”) approved a cash bonus incentive plan (the “Plan”) for the year ended
December 31, 2008 for its executive officers. Under the Plan, executive officers
will be entitled to earn a target bonus of 25% of their 2008 salary based upon
the achievement of specified Company goals, as well as specified individual
goals. The bonus payout depends 75% on achievement of the specified Company
goals and 25% on achievement of the individual goals. The Company goals include
advancing the Company’s lead clinical program for ATHX-105, advancements in the
pre-clinical programs using the Company’s MultiStem technology and certain
finance, governance and investor relations goals. There is no formally adopted
plan document for the Plan.

1